     Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 1 of 8 PAGEID #: 384



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

United States of America

       v.                                     Case No. 2:16-cr-169-2

Jeffrey Allen Williams

                                OPINION AND ORDER
       Defendant was convicted on Count 1, conspiracy to possess with
intent to distribute and to distribute heroin. By judgment entered
on    April    30,   2017,    defendant     was    sentenced     to   a    term     of
incarceration of 92 months, to be followed by three years of
supervised release.          According to the Bureau of Prisons (“BOP”),
defendant’s       projected    release     date   is    March   5,    2023.       See
www.bop.gov/inmateloc/ (last visited March 17, 2021).
       On April 30, 2020, defendant filed his first pro se motion for
compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A)(i), as
amended by the First Step Act of 2018.                 See Doc. 76.       Defendant
argued that his health conditions and the COVID-19 threat warranted
his release. The government filed a response in opposition to this
motion, arguing that defendant had failed to show that he had
exhausted his administrative remedies. On May 7, 2020, defendant’s
motion was denied without prejudice due to non-exhaustion.                     Doc.
79.
       On December 30, 2020, defendant filed another pro se motion to
reduce sentence, repeating his arguments that his health conditions
and the risk of COVID-19 supported his request for compassionate
release.      Doc. 81.     To that motion, defendant attached a response
from the warden dated April 27, 2020, denying his request for a
reduction in sentence.         Doc. 81-2, p. 5.        Counsel was appointed to
represent the defendant.              Defense counsel filed a notice on
     Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 2 of 8 PAGEID #: 385



February 23, 2021, that he did not intent to file a supplement to
the defendant’s pro se motion.              Doc. 83.      On March 19, 2021, the
government filed a response in opposition to the motion. Doc. 85.
The government does not contest that defendant has exhausted his
administrative remedies. The court will address defendant’s motion
on the merits, and will consider the materials submitted with his
original motion, Doc. 76, and his more recent motion, Doc. 81.
I. Standards for Compassionate Release
       Under 18 U.S.C. §3582(c)(1)(A)(i), the court can reduce a
sentence       under     §3582(c)(1)(A)          if     the     court    finds        that
“extraordinary and compelling reasons warrant such a reduction[.]”
18 U.S.C. §3582(c)(1)(A)(i).           District courts have full discretion
to    define    what    constitutes    an       “extraordinary     and       compelling”
reason.       See United States v. Jones, 980 F.3d 1109, 1111 (6th Cir.
2020).     The court must also consider the factors set forth in 18
U.S.C.     §3553(a)     to   the   extent        that    they    are    applicable.
§3582(c)(1)(A). If, after weighing the §3553(a) factors, the court
decides that the motion is well taken, the court “may reduce the
term     of    imprisonment[.]”          §3582(c)(1)(A).               The    grant    of
compassionate release is at the discretion of the court.                         United
States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020).
       Section 3582(c)(1)(A) also requires that “such a reduction is
consistent       with   applicable     policy         statements    issued      by    the
Sentencing Commission[.]”            §3582(c)(1)(A).            What constitutes an
“extraordinary and compelling reason is defined in United States
Sentencing Guidelines, §1B1.13 and Application Note 1.                         However,
the Sixth Circuit has held that the policy statements contained in
§1B1.13 do not apply to cases in which an inmate files a motion for


                                            2
    Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 3 of 8 PAGEID #: 386



compassionate       release,        and     that    district       courts    have     full
discretion     to    define    what        constitutes       an    “extraordinary      and
compelling” reason without consulting the policy statement.                           See
Jones, 980 F.3d at 1111.             Therefore, the court will not base its
decision on the policy statements.
II. Reason for Compassionate Release
      Defendant argues that compassionate release is warranted due
to his medical conditions, which enhance his risk from COVID-19.
Defendant is 58 years old. Defendant has submitted medical records
indicating that he has heart problems and high blood pressure.
According to the Centers for Disease Control (“CDC”), persons with
heart disease are at increased risk of severe illness from COVID-
19, and persons with hypertension might be at an increased risk.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited March
18, 2021).
      The medical records show that in August of 2018, defendant had
a   heart   attack    and     had    cardiac       surgery    to    repair    an    aortic
dissection,      with    repair       of     the    right     coronary       artery    and
reconstruction of the aortic root.                     Doc. 76, pp. 5-9.               The
discharge summary dated August 29, 2018, stated that defendant
tolerated the procedure well, and that in time, he should be able
to do regular routine tasks, return to work, and take part in
recreational activities. Doc. 76, pp. 7, 9. The BOP has continued
to monitor defendant’s heart condition. A record dated October 23,
2020, requested a CT scan of the chest, noting that defendant had
a cardiology evaluation and CT scan in January of 2020. Doc. 82-2,
p. 17.    This record stated that defendant is prescribed medication


                                             3
  Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 4 of 8 PAGEID #: 387



for   high      blood    pressure,      and       there   is    no    indication      that
defendant’s      high    blood       pressure     is    not    well   controlled      with
medication. A record dated October 26, 2020, stated that defendant
underwent a repair of an ascending aortic dissection with single
vessel bypass in 2018, that he continued to have a small chronic
dissection that was being managed medically, and that he was
scheduled for an ECHO/stress test on December 31, 2020. Doc. 81-2,
pp. 16.       An individualized reentry plan dated March 12, 2020,
stated that defendant was classified as CARE1, chronic care, with
no medical restrictions, and that he was approved for regular duty
work and food service.           Doc. 76, p. 11.
      The    medical     records      also    indicate        that    defendant   tested
positive for COVID-19 on May 22, 2020.                  Doc. 81-2, p. 1.      Defendant
was asymptomatic and was moved to isolation.                         Doc. 81-2, p. 3.
There is no medical record indicating that defendant had severe
symptoms.       Defendant contends that he sustained lung damage from
COVID-19.       A medical record dated October 3, 2020, stated that
defendant was seen for a cough which had persisted for several
weeks, but he denied shortness of breath, chest pain, palpitations
or chest pressure.             Doc. 81-2, p. 12.              The record noted that
defendant had been COVID positive in May, but that he tested
negative on October 3rd, and he was prescribed a nasal spray and
steroids.       Defendant was seen again on November 18, 2020.                        This
record      noted     that     the    pulmonary        examination      was   clear     to
auscuitation, and that defendant had a regular heart rate and
rhythm.     The diagnosis was chronic bronchitis, which, according to
the nurse practitioner, would be monitored. Doc. 81-2, pp. 13-14.
Although this record also noted defendant’s history of a positive
COVID    test    in     May,    the    record      contains     no    assessment      that

                                              4
  Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 5 of 8 PAGEID #: 388



defendant’s bronchitis was the result of COVID.
     With regard to the risk of re-infection, the CDC has stated:
     CDC is aware of recent reports indicating that persons
     who were previously diagnosed with COVID 19 can be re-
     infected.     These reports can understandably cause
     concern.   The immune response, including duration of
     immunity to SARS-CoV-2 infections is not yet understood.
     Based on what we know from other viruses, including
     common human coronaviruses, some reinfections are
     expected.

https://www.cdc.gov/coronavirus/20199-ncov/faq html (last visited
February 17, 2021).         In short, the possibility of defendant
becoming re-infected with COVID-19 and experiencing severe symptoms
is speculative.
     As to the likelihood that defendant will be re-exposed to
COVID-19, the court notes that when defendant tested positive, he
was confined at FCI Elkton.          He is now at Petersburg Medium FCI,
which houses 1,492 inmates.            See www.bop.gov/inmateloc/ (last
visited March 17, 2021).        That institution reports that 5 inmates
and 12 staff members are currently positive for COVID-19, and that
253 inmates and 8 staff have recovered.              The BOP is      working with
the CDC and the federal government’s COVID-19 Vaccine/Therapeutics
Operation to ensure that the BOP is prepared to receive and
administer     the   COVID-19      vaccines     to    the    institutions.    See
https://www.bop.gov/coronavirus (last visited March 11, 2021). The
BOP reports that 327 staff and 58 inmates have received the COVID-
19 vaccine at Petersburg FCC.              Thus, the BOP appears to have
adequately     addressed     the     COVID-19        problem    at    defendant’s
institution.
     The   records    submitted      indicate    that       defendant’s   medical
conditions are monitored and stable, and that he has already been


                                       5
  Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 6 of 8 PAGEID #: 389



infected with COVID-19, with no evidence of serious or life-
threatening    symptoms.       These       records   fail   to   establish       an
extraordinary and compelling reason for a reduction of defendant’s
sentence.
III. §3553(a) Factors
     The court must also address the applicable §3553(a) factors.
The offense in this case was serious. According to the presentence
investigation     report    (“PSR”),       defendant    participated      in     a
conspiracy to possess with the intent to distribute heroin, a
dangerous and addictive drug.        Defendant assisted a co-conspirator
in selling heroin from a house located in Steubenville, Ohio.
Defendant only participated in the conspiracy for a period of two
months, but defendant received a 2-level reduction in his Guideline
score for minor role.      Therefore, defendant’s role was taken into
account in the computation of his Guideline range.                     The PSR
calculated defendant’s range at 130-162 months. After a departure,
the court applied a range of 92-115 months and imposed a lenient
sentence at the bottom of the range.
     As to the history and characteristics of the defendant, the
PSR reported that defendant was a career offender in Criminal
History Category VI.       Defendant was assigned 16 criminal history
points (only 13 points are required for placement in Criminal
History Category VI).      Defendant’s prior criminal record includes
convictions for burglary in 1981, theft and robbery in 1982, and
possession with intent to distribute cocaine and theft in 1994,
which were too old to be assigned criminal history points.                     His
more recent record includes a conviction for burglary in 1997, a
conviction for robbery in 2007 (a detainer has been lodged against
defendant for parole violations in this case by the Pennsylvania

                                       6
  Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 7 of 8 PAGEID #: 390



authorities, see Doc. 76, p. 11), convictions for robbery and
possession of cocaine in 2008, and a conviction for criminal
trespass and breaking into a structure in 2009. The sentence of 4-
10 years imposed in the 2007 robbery case (defendant served over 5
years before being released on parole) was not sufficient to deter
defendant from engaging in the criminal activity for which he was
convicted in the instant case.
     In regard to the history and characteristics of the defendant,
the PSR reported that defendant grew up in a household where he was
exposed to physical and emotional abuse.             His father was a drug
dealer and an alcoholic.          Defendant had a history of substance
abuse which included the use of alcohol, marijuana, cocaine,
cocaine base and prescription medications.                 He has also been
diagnosed with bipolar disorder.           He obtained his GED in 1978.
     The    individualized       reentry    plan   dated   March    12,    2020,
indicates that defendant has completed 5 courses while incarcerated
and that he has had no incident reports in the last 6 months.                    He
has completed a drug education course.             Doc. 76, p. 11.         While
commendable, this prison record does not show rehabilitation to a
significant degree.        Defendant contends that he plans on living
with his ex-wife when he is released. However, the record does not
include any document corroborating this expectation.               This raises
concerns about whether defendant would be released into a stable
environment where he can be adequately supervised.
     Defendant was arrested in this case on July 26, 2016, and has
served approximately 56 months, about 60 percent of the 92-month
sentence.     In   light    of   the   seriousness    of   the   offense,    the
defendant’s   lengthy      criminal    history,    which   includes     several
convictions for serious felonies, and the leniency already shown

                                       7
  Case: 2:16-cr-00169-JLG Doc #: 86 Filed: 03/23/21 Page: 8 of 8 PAGEID #: 391



the defendant in this case, a reduced sentence would not be
sufficient     to     promote   respect       for   the   law,   to   provide    just
punishment, to afford adequate deterrence, and to protect the
public from more crimes by the defendant. Even assuming, arguendo,
that   defendant’s      health   conditions         and   COVID-19    concerns   are
sufficient to constitute an “extraordinary and compelling reason”
for    a   sentence    reduction,   that       reason     is   outweighed   by    the
statutory factors which militate against defendant’s early release.
IV. Conclusion
       In accordance with the foregoing, defendant’s motions for
compassionate release (Docs. 81 and 83) are denied.


Date: March 23, 2021                       s/James L. Graham
                                     James L. Graham
                                     United States District Judge




                                          8
